Title: To Thomas Jefferson from Horatio Gates, 6 October 1780
From: Gates, Horatio
To: Jefferson, Thomas



Sir
Hillsborough 6th: October 1780.

Forty of your 18 Months Men from Bottetourt County Arrived in this Camp Yesterday, they are intirely unequiped, and unprovided, with every thing that is necessary for the Service they are intended to perform, and for the Term they are engaged to serve. I must beg Sir this may be Seriously consider’d by the Executive, whom I must request, will not send any Men into the Field, or even to this Camp, that are not sufficiently Clad, well furnish’d with Shoes, Blankets, and every necessary for immediate Service, as I have not a Single Article here to Supply them with. Some Tent Cloth, and Linnens, are all that can be procured from the Prize I wrote to your Excellency about sometime ago; nor can the Board of war of This State, from every part of it, find sufficient to Equip their Own—not a Blanket to be purchased at any Price. In regard to the Rendezvous of the Militia, I must entreat Your Excellency will fix upon some place from whence they can be well Supplied with Provisions, and Carriages, for they ought not to Quit the State of Virginia, unless they bring Thirty days of the Bread Kind with them. Inclosed are Copies of Letters received Last night from the Westward, and One Original from Mr. Hooper of this State. I request they may be forwarded immediately to Congress. Surely it is Time, some Determind Resolve of that Honourable Body, should be sent to Lord Cornwallis, to restrict his unjustifiable and Tyranical Proceedings; no part of my Baggage, nor a Single Public, or private paper of mine, fell into Lord Cornwallis’s Hands. They were very Fortunately all saved as was every paper and private Letter of all the Gentlemen belonging to my Family. I also inclose Your Excellency a Copy of a Letter of Lord Cornwallis’s, and another of Lt. Col. Balfours, taken upon Spy.
I am Sir &c.,

HG

